DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
	Claims 10-17 are pending. Claims 10, 13, and 15 stand amended.

Response to Arguments
Applicant’s arguments with respect to claim(s) 10-17 have been considered but are moot in view of the new ground(s) of rejection necessitated by the instant amendment. However, in an effort toward expeditious prosecution concerning the instant amendment(s), Blum (US 20220011604 A1, eff. 2011) discloses electronic eyewear detailed below, including temple and a cable that supplies signals to electro-active components along an eyewear frame.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-15 rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara (US 6762885 B1) in view of Mukawa (US 8570244 B2), further in view of Blum (US 20220011604 A1, eff. 2011). 
Regarding claim 10, Ogasawara teaches a virtual image display apparatus (Figs. 1 and 3) comprising: 
a frame (front and rear covers 22 and 11 defining right and left eye enclosures) extending in a first direction (in front of the eyes); 
a first image display device (e.g. left eye display device 13a), the first image display device being positioned at one end of the frame in the first direction (Fig. 3, 13a at one end, in front of the left eye), the first image display device generating a first image light (C. 4, ll. 30-31); 
a cable (9) positioned inside the frame (Fig. 3, signal cable 9 extending from a lateral end to the end of the left eye enclosure) from the one end to an other end of the frame in the first direction, the C. 4, ll. 48-50, “The signal cable 9 is routed to the image producing block 10 through a connector and held in a bushing 19.”).
[AltContent: rect]
    PNG
    media_image1.png
    416
    455
    media_image1.png
    Greyscale

	Ogasawara does not explicitly show that the cable (9) extends the full length of the frame (front and back frame 22 and 11 forming the enclosure).
	Mukawa explicitly shows a head mounted virtual image display device (Fig. 3) running a cable (15) from a first end to a second end of a frame (12) to supply signals to an image forming device (110B). Blum explicitly shows a virtual image display device (Figs. 1 and 16) having a temple (102) extending in a second direction intersecting with the first direction (Fig. 1) and a cable (1708) positioned inside the frame (¶88-89) from the one end to an other end of the frame in the first direction, the cable supplying signals to an electro-active lens (¶88-89) and is taught to be applicable for image display eyewear as well (¶37).
Ogasawara along any distance inside the frame necessary, e.g. to attach disparate components, according to the teachings of Blum and Mukawa. 
Regarding claim 11, the modified Ogasawara teaches the virtual image display apparatus according to claim 10, and further discloses further comprising a second image display device (13b), the second image display device positioned at the other end (Fig. 3), the second image display device generating a second image light (sequitur).
Regarding claim 12, the modified Ogasawara teaches the virtual image display apparatus according to claim 11, and further discloses further comprising: a first optical system (14a) deflecting the first image light; and a second optical system (14b) deflecting the second image light, wherein the frame supports the first optical system and the second optical system (Fig. 3, the prisms 14a,b being part of the image producing block 10 and thus supported by 11).
Regarding claim 13, the modified Ogasawara teaches the virtual image display apparatus according to claim 10, and further discloses wherein the frame includes a first portion (11) and a second portion (22) that engages with the first portion in the second direction (Figs. 1-3, attaching perpendicularly across the first direction e.g. through 11c and defining the enclosure for image producing block 10).
Regarding claim 14, the modified Ogasawara teaches the virtual image display apparatus according to claim 13, and further discloses wherein an accommodating groove portion is positioned between the first portion and the second portion, and the cable is positioned inside the accommodating groove portion (Fig. 3, cable 9 accommodated within the ‘groove’ defined by the frame members 22 and 11).
Regarding claim 15, Ogasawara teaches a virtual image display apparatus comprising: 
22), a second frame potion (11) and a center portion (Fig. 3, 22 and 11 defining the center portion in which the optics, cables, etc. are mounted), the center portion positioned between the first frame portion and the second frame portion (Fig. 3, 22 and 11 defining the center portion in which the optics, cables, etc. are mounted); 
a first image display device (13a) generating a first image light (C. 5, ll. 5-19, first LCD); 
a second image display device (13b) generating a second image light (C. 5, ll. 5-19, second LCD); 
a first optical system (prism 14a, C. 5, ll. 5-19) being positioned at the first frame portion (Fig. 3, between 22 and 11) and deflecting the first image light (inherent to prism); 
a second optical system (prism 14b, C. 5, ll. 5-19) being positioned at the second frame portion (Fig. 3, between 22 and 11) and deflecting the second image light (inherent to prism); and 
a cable (9) being positioned inside the center portion (Fig. 3) transmitting signals through components disposed within the frame (to circuit board 15).
Ogasawara does not explicitly show transmitting signals between the first frame portion and the second frame portion.
Mukawa explicitly shows a head mounted virtual image display device (Fig. 3) running a cable (15) from a first end to a second end of a frame (12) to supply signals to an image forming device (110B), i.e. demonstrates transmitting signals from one end portion of the frame to the other end portion of the frame. Blum explicitly shows a virtual image display device (Figs. 1 and 16) having a temple (102) extending in a second direction intersecting with the first direction (Fig. 1) and a cable (1708) positioned inside the center portion (¶88-89) and transmitting signals through components disposed within the first frame portion and the second frame portion (¶88-89, e.g. to the electro-active lenses) and is taught to be applicable for image display eyewear as well (¶37), and a temple (Figs. 9 and 10) extending in a second direction intersecting with a first direction that is an extension direction of the frame (Figs. 9 and 10, extending outward and backward to accommodate electronics module, conductive links, etc.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have routed signals along the cable along the frame of Ogasawara to supply the necessary signals to the image display device(s) according to the teachings of Mukawa and Blum and thereby attained a predictable image display result.

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified Ogasawara as applied to claim 15 above, and further in view of Fujishiro (US 20120200477 A1).
Regarding claim 16, the modified Ogasawara teaches the virtual image display apparatus according to claim 15, and explicitly shows wherein the center portion includes a first portion and a second portion (e.g. left and right eye sections), the first portion and the second portion each engaging with each other (e.g. via the circuit board 15).
Ogasawara does not explicitly show wherein the cable is positioned in an accommodating portion between the first portion and the second portion.
Fujishiro explicitly shows wherein the cable (HU) is positioned in an accommodating portion (Fig. 3) between the first portion (above the U) and the second portion (below the U). Blum shows the cable (1708) along both and thus between the portions as well (Fig. 16, 1708).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have disposed the cable in an accommodating portion of Ogasawara as taught by Fujishiro and Blum for the purpose of minimizing the form factor and improving comfort of the wearer.
Regarding claim 17, the modified Ogasawara teaches the virtual image display apparatus according to claim 16, and Fujishiro further discloses wherein the first portion includes a convex shape portion (Fig. 3, Sp1), and the Fig. 3, adjacent to Sp1; note ¶145, “U-shaped part HU” clearly indicating a U shaped portion therefore) that engages the convex shape portion and forms the accommodating portion (Fig. 3, HU being so accommodated).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/COLLIN X BEATTY/               Primary Examiner, Art Unit 2872